Name: Commission Regulation (EC) No 1467/2006 of 4 October 2006 amending Annex II to Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the list of countries and territories (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  organisation of transport;  health;  cooperation policy;  agricultural policy
 Date Published: nan

 5.10.2006 EN Official Journal of the European Union L 274/3 COMMISSION REGULATION (EC) No 1467/2006 of 4 October 2006 amending Annex II to Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the list of countries and territories (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (1), and in particular Articles 10 and 19 thereof, Whereas: (1) Regulation (EC) No 998/2003 lays down the animal health requirements applicable to the non-commercial movement of pet animals and the rules applicable to checks on such movements. (2) Regulation (EC) No 998/2003 lays down that a list of third countries from which the movement of pet animals to the Community may be authorised, provided that certain requirements are met, is to be set out in Part C of Annex II to that Regulation. (3) The list in Part C of Annex II to Regulation (EC) No 998/2003 includes third countries and territories which are free of rabies and third countries and territories in respect of which the risk of rabies entering the Community as a result of movements from those third countries and territories has been found to be no higher than the risk associated with movements between Member States. (4) From the information submitted by the United Kingdom as regards the British Virgin Islands, it appears that the risk of rabies entering the Community as a result of movements of pet animals from that territory is no higher than the risk associated with movements of pet animals between Member States or from third countries already listed in Regulation (EC) No 998/2003. Therefore the British Virgin Islands should be included in the list set out in Part C of Annex II to Regulation (EC) No 998/2003. (5) In the interest of clarity of Community legislation, the list of countries and territories set out in Annex II to Regulation (EC) No 998/2003 should be replaced in its entirety. (6) Regulation (EC) No 998/2003 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 998/2003 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 590/2006 (OJ L 104, 13.4.2006, p. 8). ANNEX ANNEX II LIST OF COUNTRIES AND TERRITORIES PART A IE Ireland MT Malta SE Sweden UK United Kingdom PART B Section 1 (a) DK Denmark, including GL  Greenland and FO  Faeroe Islands; (b) ES Spain, including the Balearic Islands, Canary Islands, Ceuta and Melilla; (c) FR France, including GF  French Guiana, GP  Guadeloupe, MQ  Martinique and RE  RÃ ©union; (d) GI Gibraltar; (e) PT Portugal, including the Azores Islands and Madeira Islands; (f) Member States other than those listed in Part A and points (a), (b), (c) and (e) of this Section. Section 2 AD Andorra CH Switzerland IS Iceland LI Liechtenstein MC Monaco NO Norway SM San Marino VA Vatican City State PART C AC Ascension Island AE United Arab Emirates AG Antigua and Barbuda AN Netherlands Antilles AR Argentina AU Australia AW Aruba BA Bosnia and Herzegovina BB Barbados BG Bulgaria BH Bahrain BM Bermuda BY Belarus CA Canada CL Chile FJ Fiji FK Falkland Islands HK Hong Kong HR Croatia JM Jamaica JP Japan KN Saint Kitts and Nevis KY Cayman Islands MS Montserrat MU Mauritius MX Mexico NC New Caledonia NZ New Zealand PF French Polynesia PM Saint Pierre and Miquelon RO Romania RU Russian Federation SG Singapore SH Saint Helena TT Trinidad and Tobago TW Taiwan US United States of America (including GU  Guam) VC Saint Vincent and the Grenadines VG British Virgin Islands VU Vanuatu WF Wallis and Futuna YT Mayotte